 LOCAL UNION NO.369, IBEW141Local Union No.369, International Brotherhood ofElectricalWorkers, AFL-CIOandKelley ElectricCo., Inc.andC.T. Love & Associates,Inc. Cases9-CC-755-1and 9-CC-755-2January 13, 1975DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, ANDPENELLOOn May 31, 1974,Administrative Law JudgeEugene F. Frey issued the attached Decision in thisproceeding.Thereafter,Respondent filed exceptionsand a supporting brief,and the Charging Parties filedan answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings,findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Local Union No.369, International Brotherhood of Electrical Work-ers,AFL-CIO, Louisville,Kentucky,itsofficers,agents, and representatives,shall take the action setforth in the said recommended Order.1In adopting the Administrative Law Judge's broad remedial order, weplace no reliance on the previous informal settlement agreement executedby these parties,which is discussed in the Remedy section of theAdministrative Law Judge's Decision.encouraged employees of Love and EGB to engage instrikes orrefusalsto work for their respective employersand thereby coerced and restrained both employers, withan object of forcing or requiring Love or EGB or otherpersons to cease doing business with Kelley Electric Co.,Inc. (herein called Kelley), another subcontractor on saidproject with whom Respondent has a labor dispute and/orforcingKelley to make a collective-bargaining contractwith Respondent, in violation of Section 8(b)(4Xi) and (ii)(B) of the Act.'At close of the trial all parties waived oral argument, butfiledwritten briefs which have been carefully consideredby me in the preparation of this Decision.Upon the entire record in thecase,observation ofwitnesseson the stand, and consideration of arguments ofcounsel, I make the following:FINDINGS OF FACTI.THE BUSINESSOF LOVE, EGB, AND KELLEY, ANDSTATUS OFRESPONDENTKelley is an Indiana corporation with its principal officesin New Albany,Indiana, where it operates as an electricalcontractor in the building and construction industry. Incourse of this business Kelley annually performs servicesvalued over$50,000 for customers located outside Indiana.Love is a Kentucky corporation with its principal officein Louisville, Kentucky, where it is in business as a generalcontractor in the building and construction industry. Inthis business Love annually performs services valued over$50,000 for customers outside Kentucky.EGB is a Kentucky corporation with its principal officeslocated in Louisville,Kentucky,where it operates as amechanical contractor in the building and constructionindustry.Respondent admits,and I find, that Kelley, Love, andEGB are employers engaged in commerce and in opera-tions affecting commerce within the meaning of Section2(2), (6), and(7) of the Act.At all times material herein Respondent is and has beena labor organization within the meaning of Section 2(5) ofthe Act.II.THE ALLEGED UNFAIR LABOR PRACTICESDECISIONSTATEMENT OF THE CASEEUGENE F. FREY,Administrative Law Judge:This casewas tried before me on due notice on February 14, 1974, atLouisville,Kentucky,with all parties represented bycounsel,after pretrial proceedings in compliance with theNational Labor Relations Act, as amended,29 U.S.C. Sec.151,et seq.(herein called the Act). The issue in the case iswhether Respondent Union,by picketing certain entrancesof a project of C. T.Love&Associates, Inc. (herein calledLove)on which EGB of Louisville,Inc. (herein calledEGB) was doing work as a subcontractor,induced and1The issue ariseson a complaintissued January 11, 1974, by GeneralCounsel of the Board through the Board's Acting Regional Director forRegion 9, afterBoardinvestigation of chargesfiled December 17, 1973, by216 NLRB No. 25Operations at the Love ProjectSinceNovember 1973, Love has been the generalcontractor for construction of the Southwestern RegionalGovernment Center (herein called the Center) on DixieHighway, in Louisville, Kentucky, under contract with thefiscal court of Jefferson County Kentucky, an instrumen-tality of the government of Jefferson County. In October1973, Love made a contract with Kelley to do the electricalwork at the Center, and Kelley actually began work thereNovember 7, 1973, with a crew of two electricians, JosephA. Kelley, son of Stanley G. Kelley, president of Kelley,and one other employee. The electrical work continuedKelley andLove,and answer of Respondent admitting jurisdiction butdenying the commission of any unfairlabor practices. 142DECISIONSOF NATIONALLABOR RELATIONS BOARDuntil at least January 7, 1974. In the same period EGB hasbeen subcontractor for plumbing, heating and air-condi-tioning work at the Center.During all times material herein, Respondent has had nolabor dispute with Love or EGB, but has had a labordispute of longstanding with Kelley.The Layout of the Center Project2At the start of the Love work, the ground on which theCenter was to be built consisted of a roughly rectangulartractof land fronting on Dixie Highway to the west,bounded at the rear and east by a railroad right-of-waywith tracks, by an open ditch on the left or north side, andon the right or south side by a shallow drainage ditch andan approximate 16-foot strip of land containing aneasement or right-of-way for entry of utility lines toanother rectangular county tract containing county build-ingsand facilities which adjoined the Center tract on itsright.The front portion of the second tract along DixieHighway is either owned or leased to a private gasolineservice station operation; the rear portion, which abuts therailroad right-of-way, is occupied by three white countyserviceormaintenancebuildings,with an adjacentstockpileof road materials, a parking area along therailroad and a gasohne pump facility to their left.When Kelley started work on the Center tract inNovember, vehicular access to that site was through twoprecut breaks in the curb on Dixie Highway. One (markedon G.C. Exh. 2 with a circle and "Gate No. 1") is at thelower left corner of the Center tract, and the other (markedwith a circle and "Gate No. 2") is at the lower right cornerof the tract, abutting a permanent county building at thatpoint.3Access to the second, or southern, county tract,from Dixie Highway is afforded by a similar precut breakin the curb at the extreme right-hand lower corner of G.C.Exh. 2 (marked with a circle) connecting with a long,unpaved, dirt lane or cleared space running almost thedepth of that tract along its right edge, with a left turn inthe lane opposite one of the white maintenance buildingsthrough a sliding wire gateway, which gives access to theparking area behind the three buildings and to the gaspumps to their left. Vehicles reaching the gas pumps cangain access to the Center tract by driving through severalbreaks in a rough post fence line near the right rear comerof the Center tract and also at various points along theshallow ditch and utility right of way closer to DixieHighway (all access points are marked by arrows on G.C.Exh. 2 pointing into the Center tract).When Kelley started work at the Center on November 7,Love and EGB had separate office trailers parked justinside the Center tract to the right of the gate no. 1 curbbreak behind a large official sign announcing the purposeof the Center and facing the Center itself. Shortly afterKelley began work, it placed a smaller office trailer at apoint at right angles to the Love trailer. However, there2The description of the project is based on testimony of witnesses ofGeneral Counsel,and a large aerial photograph of the whole site, withdirections and the relationships of buildings and other pertinent featuresdescribed in relation to each other as though the writer were positionedacross the highway from, and well above,a permanent white countybuilding on the highway and at the right front comer of the Center projectwas no sign on that trailer, or at or near the gate no. Ientrance to denote the presence of Kelley at the site. Up toDecember 5, Kelley employees entered the site andreached the Kelley office through gate no. 1.The Union set up pickets at gates I and 2 on December3,1973.They carried signs stating on one side "Theelectrical work on this project is not being installed under acollective bargaining agreement with Local Union No. 369,and the electricians on this project are not receiving fringebenefits provided by IBEW Local Union 369's agree-ment"; the reverse side stated "We are not requestingemployees of neutral employers to refuse to work on thisproject.We are picketing the KELLEY ELECTRIC CO. only."On December 4, Love put up a printed sign at thesidewalk at the edge of gate 1, reading in block letters:"Kelley Electric Company, Inc., its employees and suppli-ers are prohibited from using this entrance." On December5,Love put up similar sign at gate 2, and also a largerprinted sign on the wire fence adjacent to a sliding gategiving access to the county maintenance buildings at theback of the lane on the second tract giving access to thosebuildings as noted above (that gate is marked as "Gate No.3" on G.C. Exh. 2). The sign read:This entrance is reserved exclusively for Kelley ElectricCo., Inc., its employees and suppliers. All other personsare prohibited from using this entrance. Kelley ElectricCo. Inc., its employees and suppliers, are prohibitedfrom using any other entrance to these premises.C.T. LovE ANDASSOCIATESThe above signs with the lettering noted have remainedat the respective gates until the date of trial.Since the sign was posted at gate 3, employees of Kelleyhave used that entrance personally and with a truck toenter and leave the Center tract, going up and down thedirt lane and through the sliding gate, around behind thecounty maintenance buildings, and past the gas pumpsthrough the partial fence and ditch to enter and leave thebuilding site.Orders to that effect were also given to allsuppliers of Kelley, and at least one supplier deliveringconcrete by truck used the same gate and mode of entranceduring December 1973.On December 7, Love senta telegramtoRespondentadvising it of the separate gate established December 4 forKelley,and demanding that Respondent restrict itspicketing to that gate, warning that Respondent's failure todo so would subject it.to liability for any damages sufferedby the secondary boycott of Respondent and that Lovewould file charges with the Board. Respondent received itDecember 10.After the signs were posted, pickets of Respondentcontinued to paradeat gates1and 2 daily and also at gate3,untilDecember 21, 1973. At times the pickets weresite itself.The left edge of the photo is roughly north,the rightedge roughlysouth,the top is east and the bottom west.Some facts are also found fromsmaller ground photographs showing details of the project and surroundingphysical features3The curb breaks were put in at the entry and exit points of a circulardriveway to be built across the front of the Center LOCAL UNIONNO. 369,IBEW143joined byAssistantBusinessAgentRobert Baker ofRespondent.Contentions of the Parties, and Final Conclusionsof Fact and Law ThereonWhile the record shows that Respondent 'picketedreserve gate 3 as soon as it was established for Kelleyemployees and suppliers,4a prima faciecase of picketing toenmesh neutral employers is established by the continuedpicketing of gates I and 2 which Kelley. employees andsupplierswere publicly and specifically prohibited fromusing. All parties recognize that Respondent complied withthree of the standards for primary picketing on commonsitus situations set forth inSailor'sUnion of the Pacific(Moore Dry Dock Co.),92 NLRB 547 (19); i.e.:(a)The picketing is strictly limited to times when thesitusof the dispute is located on the secondaryemployer's premises;(b) At the time of the picketing the primary employer isengaged in its normal businessat the situs;(d)The picketing discloses clearly that the dispute iswith the primary employer.Their disagreement occurs over compliance with standard(c) requiring that "The picketing is limited to placesreasonably close to the location of the situs." GeneralCounsel argues that continued picketing of gates 1 and 2afterDecember 5, when the reserve gate 3 was set up,violates the Act.While mere picketing of those gates waspeaceful, without apparent active coercion or threats, asRespondent points out, that characteristic would notprevent a finding that it violated Section 8(b)(4) if all thecircumstances of the picketing show that it was designed toenmesh neutral employers and their employees in the labordispute with Kelley.5 Aside from this principle, however,the record shows that the picketing actually had someeffect on suppliers of Love, for uncontradicted testimonyofCharlesG. Sham, the Love project superintendent,shows that on December 10 an employee of its subcontrac-tor,EGB, left his job and refuse to cross the picket line,and on December 18 a supplier of concrete for Kelleyadvised Shain that its drivers would not cross the picketline to deliver for Kelley, but would do so only if thematerial was ordered by Love, so that Shain had to use thatsubterfuge to get Kelley's material delivered.Respondent presents three main arguments in defense ofpicketing gates I and 2:(1) It claims that gate 3wasnot in fact a "reserve" gatefor the exclusive use of Kelley and its suppliers, becausetherecord shows that during the picketing it wascontinually used by employees and vehicles of JeffersonCounty, the landowner, to gain access to the countymaintenance buildings located on the second county tract.While this is true to some extent, the argument is beside theStanley G. Kelley,presidentof Kelley, testified to this effect,as notedby Respondent, contrary tothe contention of General Counsel.Salem Building Trades Council (Cascade EmployersAssociation,Inc.),163 NLRB 33, 36 (1967)6 In reaching this conclusion,Ihave assumed that county employeespoint, for the main issue here is whether the picketing ofgates I and 2, reserved for neutral employers, after gate 3was established, was unlawful. However, even if that werematerial, use of that gate by county employees to anyextent would not destroy the "reserve" nature of that gatenorjustify continued picketing of gates I and 2. There is noproof that the neutral employers or their employees everused gate 3, and it is clear that none of the countyemployees using or working at the county maintenancebuildings were engaged in any way in the construction ofthe Center on the adjoining tract, hence the county and itsemployees, insofar as they worked on the second tract oncounty business,were not a "neutral" employer or"neutral" employees within the purview of Section 8(b)(4)of the Acts Moreover, even if neutral employers and theiremployees had used gate 3 during the picketing, that wouldnot have excusedanyviolations of the "reserve" gate statusofgates I and 2 of the neutral employers.UnitedBrotherhood of Carpenters, etc. Local No. 639 (AmericanModular Corporation),203 NLRB 1112 (1973).(2)Respondent argues that during the picketing thealleged "neutral" status of gates I and 2 was violatedseveral times by subcontractors of Kelley and theiremployees, relying on uncontradicted proof which showsthat:On December 18, a driver of a supplier deliveringelectrical conduit for Kelley pulled into gate 1 notwith-standing the prohibitive sign located there, in an attempt tounload material just inside that gate at a point whereKelleywas then laying such conduit for undergroundpower lines in a ditch running from a power pole adjacentto gate 1 to the rear of the foundation of the Center. Whenhis truck mired in the mud inside gate 1, the driver soughthelp from Shain who told him he was using the wrong gate,and should go through gate 3. It is not clear from therecord whether the conduit was already unloaded at thepoint the truck bogged down, before the driver talked toShain, or whether it backed out and reentered the sitethrough gate 3. An officialor salesmanof this supplier hadpreviously been ordered to make the delivery through thegate marked for Kelley's use,and the invoice in the handsof the driver clearly gave this delivery instruction. Aditching contractor,Earl J. Hartlage, who had beendigging ditches for Love and other subcontractors on thesite,was hired by Kelley to dig the conduit ditch aforesaidand actually did the work on December 18 and 19, usingequipment already on the site. In this period, Hartlage andhis employees continued to use gates I and 2 as formerly,never having been told by Kelley or Love to use gate 3when working for Kelley. On December 18, a truck ofanother supplier delivered a bucket for Hartlage's backhoe,using gate1 to enter thesite. If the picketing had started onDecember 18, there would be some merit to Respondent'sclaim that on and after that date gate I at least was used byregularly used gate 3 during the picketing,but the record shows that most ofthem used the 16-foot easement strip along the south edge of theconstruction site to reach the county maintenance buildingsThis factfurther weakens Respondent's argument. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe primary contractor and its suppliers, so as to justifycontinued picketing there.? However, such uses of gate Ion and after December 18 do not afford any defense orjustification for Respondent's picketing of that reserve gatebefore December 18 .8 Hence, I can only conclude that thepicketing in that period failed to comply with the thirdrequirement for common-situspicketing established by theBoard under the principles ofMoore Dry Dock, supra,andthat the picketing of "reserve" gates 1 and 2 in that periodcould only have been for the purpose of enmeshing Love,EGB, and other neutral employers in Respondent's disputewith Kelley in order to induce them to cease doing businesswith Kelley, in violation of Section 8(b)(4Xi) and (ii)(B) oftheAct. Analysis of the alleged violations of gate 1 onDecember 18 and after leads to the same conclusion aboutthepicketing throughDecember 21. The delivery ofconduit throughgate Ion December 18 was clearly inviolation of specific instructions previously given by Kelleyto his supplier. Love tried to remedy the violation of thatgate as soonas Shain learned about it. In those circum-stancesI conclude that Kelley and Love had done all thatwas reasonably necessary to establish and maintain the"reserve" status of gate I, and that this isolated instance ofviolation of that status on December 18 did not cause it tolose itsprotected status and give Respondent the right topicket it on and after that date .9 Although the use of gate 1by employees and a supplier of Hartlage while he wasdoing work for Kelley on 2 days presents a strongerinstanceof violation of that gate, where neither Love norKelley gave him instructions to use only gate 3, I stillconsider it an isolated occurrence which does not establisha pattern of destruction of the "reserve"gatestatus of gate1so as to justify Respondent's picketing of that gate; and afortioriitcould not on any theory justify picketing of gate2, as to which there is a total absence of credible proof thatKelley, its employees or suppliers, ever used it.10(3)Respondent also argues that throughout the picketingKelley and its employees used other unmarked means ofaccess to the constructionsite,when, after entering thesecond county tract through gate 3, they crossed aboundary ditch and fence at four different points along theeasementstrip to get into the constructionsite.The recordshows that, aftergates1and 2 were marked as "reserve"gates for neutral employers, Kelley employees alwaysentered the second tract throughgate3, crossed the rear ofthat tract, and then up theeasement(which was part of theconstruction site), and crossed the adjoining ditch at anyone of four different places (marked with arrows) to get tothe Center site proper, but at no point did they make thecrossing closer than 180 feet from Dixie Highway. Whenleaving the project, they would follow the same route inreverse. In using this route, they were at no point closerthan 180 feet to Dixie Highway. They never used eithergatesIor 2. Although there was no construction work onthe second tract itself, gate 3 and the route taken across7 International Brotherhood of Electrical Workers, Local 441 (Jones andJones, Inc),158 NLRB 549, 522 (1966)8Nashville Building & Construction Trades Council, et als (H.E. CollinsContracting Company, Inc),172 NLRB 1138, 1139, 1140 (1%8).sUnitedBrotherhoodofCarpenters,etc.LocalNo639(AmericanModulars Corporation),supra,Teamsters Local 294(Northeastern IndustrialPark, Inc),196 NLRB 332, 339 (1972);Allied Industrial Workers of America,that tract to get to the project site was all part of the countyproperty, and none of it was public highway, hence I findthat the whole route through and beyond gate 3 was ineffect a private way on county property, well removedfrom gates 1 and 2, and granted to Kelley for use duringthe picketing. The easement strip by usage was still oncounty property and not a public highway. Hence, Kelley'suse of it after entering gate 3 was not inany way aviolation or circumvention of the "reserve" status given togates 1 and 2. I find no merit in this argument ofRespondent.Having considered all the pertinent facts and circum-stances in light of the arguments of counsel, I mustconclude that on and after December 5, 1973, theentrancesto the Center project areawereso marked in anunconfusing manner as to provide reasonable notice andassurances to Respondent that, by Respondent's picketingof gate 3 reserved for the use of Kelley, which was the situsof its dispute with Kelley, the message of its picket signswould be sufficiently carried to the employees andsuppliers of the primary employer. Hence, Respondent'scontinued picketing of gates I and 2, which were properlyand effectively "reserved" for use of and used substantiallyonly by neutral employers and their employees andsuppliers, compels the conclusion that the picketing ofthose gates was designed to enmesh neutral employers andemployees in the primary dispute, and that it therefore hadthe object of forcing and requiring Love and EGB andother neutral employers to cease doing business withKelley, and thereby violated Section 8(b)(4)(ii)(B) of theAct. Since the picketing also had the effect of encouragingand inducing individuals employed by suppliers or employ-ees of Love and EGB to refuse to work on the project ordelivermaterials thereto for their respective employers,with the same proscribed objective, Respondent therebyviolated Section 8(b)(4)(i)(B) of the Act.11III.THE EFFECTOF THE UNFAIRLABORPRACTICESUPON COMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with the operations ofLove, EGB, and Kelley described in section I, above, havea close, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.IV.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices affecting commerce in violation of Section8(b)(4Xi) and (iiXB) of the Act, I recommend that it beordered to cease and desist therefrom, and take certainaffirmative action designed to effectuate the policies of theAct.Local 681(SmithEngineeringWorks),174 NLRB 389, 393, 394 (1969).10Nashville Building & Construction Trades Council, et als (H E. CollinsContracting Company, Inc.),172 NLRB 1138,1140 (1%8).ii I have considered carefully otherfacts,arguments,and authoritiesadduced byRespondent,but find theminsufficientto overcome the abovefindingsand conclusions. LOCAL UNIONNO. 369,IBEW145General Counsel and Respondent argue for a broadremedial order on the basis of certain aspects of the long-continued labor dispute between Kelley and Respondent.The record shows that for some years before 1972 Kelleyhad collective-bargaining contracts with Respondent, butnot since 1972. In January 1973, the continued feud wasmarked by the filing by Kelley of charges with the BoardallegingRespondent had violatedSection 8(b)(4) of theAct in a manner similar to this case, at another construc-tion site in Louisville, Kentucky. The dispute was settledwithout issuance of a complaint through an informalsettlementagreement approved in February 1973, by theRegional Director for Region 9. I also take judicial noticeof the fact that Respondent in mid-1973 was found guiltyby the Board of asimilar violationof the Act inInternationalBrotherhood of ElectricalWorkers,LocalUnion No. 369 (Clark Trucking and Rigging Company),206NLRB 15 (1973), which involved threats of secondaryboycott activity at a construction site in Cincinnati, Ohio.In a somewhat similar situation the Board held that abroad order is appropnate whenever a proclivity to violatetheAct is established, either by prior Board decisionsagainst the labor organization which is then before it basedon similar unlawful conduct in the past, or by the facts in aparticular case.12 Such order is also justified even thoughdifferentneutral employers were involved in the priorinstancesof unlawful conduct.13 I shall therefore recom-mend a broad order prohibiting similar unlawful seconda-ry actionagainstother employers and their employees.or to perform any services, for their respective employers,and from threatening, coercing, or restraining the above-named employers or any other person as aforesaid where,in either case, an object thereof is to force or require C. T.Love & Associates or any other person to cease doingbusinesswith Kelley Electric Co., Inc.2.Take the following affirmative action which ishereby found necessary to effectuate the policies andpurposes of the Act:(a)Post at itsbusinessoffices and meeting halls inLouisville,Kentucky, copies of the attached notice marked"Appendix." 15 Copies of said notice, on forms to beprovided by the Regional Director for Region 9, afterbeing duly signed by Respondent's representative, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to itsmembers are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b) Sign and mail copies of said notice to the RegionalDirector for Region 9 for posting by C. T. Love &Associates, Inc., if it be willing, in all locations wherenotices to its employees and employees of its suppliers orsubcontractors on its constructionsitesare customarilyposted.(c)Notify the Regional Director for Region 9, in wnting,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.CONCLUSIONS OF LAW1.Love, EGB, and Kelley are employers engaged incommerce or in industries affecting commerce, andRespondent is a labor organization within the meaning ofthe Act.2.By inducing and encouraging employees of EGB andof suppliers of Kelley to refuse to perform services ortransportmatenals for their respective employers andthreatening, coercing, and restraining Love, with an objectof forcing or requiring Love to cease doing business withKelley,Respondent has engaged in and is engaging inunfair labor practices affecting commerce within themeaning of Sections 8(b)(4)(i) and (ii)(B) and 2(6) and (7)of the Act.On the basis of the foregoing findings of fact and'conclusions of law, and the entire record in the case, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER 14Respondent Local Union No. 369,International Broth-erhood of ElectricalWorkers,AFL-CIO,itsofficers,agents,and representatives shall:1.Cease and desist from inducing or encouraging anyindividuals employed byC. T. Love & Associates, Inc.,EGB of Louisville,Inc., or any other person engaged incommerce or in an industry affecting commerce to engagein strikes or refusals in the course of their employment touse,manufacture, process,transport,or otherwise handleor work on any goods,articles,matenals,or commodities,12 International Unionof OperationEngineers,Local No 139 (T J ButtersConstruction),198 NLRB #11951 (1972),where the Board issued a broadorder based on a single Board finding of similar unlawful conduct in thepast13General Driversand Dairy Employees, Local Union 563 (Fox ValleyConstructionMaterialsSuppliersAssociation,Inc),179 NLRB 650, 654(1969),International Brotherhoodof ElectricalWorkers, Local 501, et a! vNLRB , 341U S 694, 705, 706 (1951)14 In the event no exceptions are filed as providedby Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adoptedby theBoard and becomeitsfindings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes15 In the event that the Board'sOrder is enforcedby a Judgment of aUnited StatesCourtof Appeals,the words in the notice reading "Posted byOrder of the NationalLaborRelations Board,"shall read "Posted Pursuantto a Judgment of the United StatesCourt ofAppeals Enforcingan Order ofthe NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our members and all employees that:WE WILL NOT induce or encourage any individualsemployed by C. T. Love & Associates, Inc., EGB ofLouisville, Inc.,or any other person engaged incommerce or in an industry affecting commerce toengage in strikes or refusals in the course of theiremployment to use, manufacture, process, transport, orotherwise handle or work on any goods, articles,materials, or commodities, or to perform any services, 146DECISIONSOF NATIONAL LABOR RELATIONS BOARDfor their respective employers, and WEWILL NOTAssociates,Inc., or any other person, to cease doingthreaten,coerce, or restrain the above-named employ-business with Kelley Electric Co., Inc.ers or any other person engaged in commerce or in anindustry affecting commerce where,in either case, anobject thereof is to force or requireC. T. Love &LOCAL UNION No. 369,INTERNATIONALBROTHERHOOD OFELECTRICAL WORKERS,AFL-CIO